     Case 2:19-cv-02241-WBS-DB Document 22 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON TAYLOR,                                   No. 2:19-cv-2241 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    J. ALARDO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that defendants used excessive force against him in violation of

19   his Eighth Amendment rights.

20          On March 30, 2020 defendants filed a motion to dismiss pursuant to Fed. R. Civ. P.

21   12(b)(6). (ECF No. 20.) Plaintiff has not filed an opposition, requested additional time to file an

22   opposition, or otherwise responded to the motion. Local Rule 230(l) provides in part: “Failure of

23   the responding party to file written opposition or to file a statement of no opposition may be

24   deemed a waiver of any opposition to the granting of the motion . . . .” Plaintiff is advised that,

25   unless otherwise ordered, all motions to dismiss, motions for summary judgment, motions

26   concerning discovery, motions pursuant to Fed. R. Civ. P. 7, 11, 12, 15, 41, 55, 56, 59 and 60,

27   and E.D. Cal. R. 110, shall be briefed pursuant to L.R. 230(l). Failure to timely oppose such a

28   motion may be deemed a waiver of opposition to the motion. See L.R. 230(l). Opposition to all
                                                        1
     Case 2:19-cv-02241-WBS-DB Document 22 Filed 06/19/20 Page 2 of 2

 1   other motions need be filed only as directed by the court. Plaintiff will be directed to file an

 2   opposition or statement of non-opposition to the motion to dismiss. Failure to comply with the

 3   court’s orders may result in a recommendation that this action be dismissed.

 4             For the reasons set forth above, IT IS HEREBY ORDERED that plaintiff shall file a

 5   response to defendants’ motion to dismiss (ECF No. 20) within sixty days of the date of this

 6   order.

 7   Dated: June 19, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/tayl2241.mtd.osc

20
21

22

23

24

25

26
27

28
                                                          2
